Citation Nr: 1647296	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  14-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a nose injury. 

2.  Entitlement to service connection for a nasal scar.

3.  Entitlement to service connection for a nose injury.

4.  Entitlement to service connection for allergic rhinitis, to include nasal polyps.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for major depressive disorder.

7.  Entitlement to a total disability based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from June 1957 to May 1959.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran's claims were previously before the Board in June 2015, when they were remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The March 2004 rating decision that denied the Veteran's claim for service connection of a nose injury was not appealed and is final.

2.  Evidence received since the March 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in favor of the Veteran, the scar on his nose substantiates his reports of being hit in the nose with a rifle during his military service.  

4.  The most probative evidence shows that the Veteran has no permanent nose injury or residual, other than a scar, related to being hit in the nose during his military service.  

5.  The most probative evidence shows that the Veteran's diagnosed rhinitis and sinusitis were not shown for several decades after service and are not otherwise etiologically related to his service.  

6.  The most probative evidence indicates that a depressive disorder was not shown for many decades after service and is not otherwise related to service.  

7.  The weight of the competent and probative evidence indicates that the impairment caused by the Veteran's service-connected scar does not render him unable to secure and follow a substantially-gainful occupation.  

8.  Referral on an extraschedular basis for a TDIU is not warranted.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied the Veteran's claim for service connection of a nose injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a nose injury.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for establishing service connection for a scar on the nose have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for establishing service connection for residuals of a nose injury, other than a scar, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for establishing service connection for allergic rhinitis, to include nasal polyps, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for establishing service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

7.  The criteria for establishing service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

8.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters dated in September and October 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain all available and relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service personnel records, VA medical records, VA examination reports, and the statements of the Veteran.

The Board acknowledges that VA has been unable to obtain the Veteran's service treatment records.  The RO submitted a request to the National Personnel Records Center (NPRC) in December 2003 requesting all service treatment records.  The NPRC responded that the record was "fire-related" and that the documents could not be reconstructed.  See March 2004 VA memorandum.  In a June 2003 letter, the Veteran was informed that his service records were unavailable and presumed to have been destroyed in a July 1973 fire at the Records Management Center.  He was asked to submit any records that were in his possession.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was informed again that his records may have been destroyed in the fire in September 2012.  Importantly, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of his claims.  As discussed below, the Board has resolved doubt in favor of the Veteran and found the scar on his nose substantiates that he was hit in the nose with a rifle during service.  As such, an in-service injury has been presumed.

The Board finds compliance with its June 2015 remand instructions.  Updated VA treatment records were obtained.  Adequate VA examinations were provided in July 2016 in connection with the Veteran's claims.  The examiners considered all relevant evidence of record, including the Veteran's statements, and provided the necessary findings.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has not identified any available, outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).  Therefore, the case is ready for adjudication.


II.  Reopening Claim for a Nose Injury

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  

By the March 2004 rating decision, the RO denied service connection for a nose injury finding that the evidence failed to show a disability for which compensation could be established.  Although the Veteran reported that he had been hit in the nose with his rifle, the July 2003 VA examination revealed a normal examination of the nose and normal x-rays.  The examiner concluded that there was no pathology related to the claimed nose injury.

Notice of the March 2004 rating decision was provided in April 2004.  A notice of disagreement was not filed within one year of the notice of that decision.  In fact, the next correspondence in the Veteran's claims file is not until December 2011.  Thus, the Board finds that the March 2004 rating decision is final.  38 C.F.R. § 3.156(b).

The new evidence received after the March 2004 rating decision includes, in relevant part, the finding at a July 2016 VA examination that the Veteran has a scar on his nose.  This new evidence is consistent with the Veteran's reports of being hit in the nose with a rifle during service and could substantiate an in-service injury.  

Given that the threshold for reopening a claim is low and the credibility of the newly submitted evidence is to be presumed, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a nose injury is reopened.

III.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires competent evidence showing (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection also may be granted on a secondary basis for a disability that is proximately due to or the result of (caused), or permanently worsened beyond its natural progression (aggravated) by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its "unique and readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to in-service injury or disease and continuity of symptoms thereafter.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nasal Scar

At a July 2003 VA examination, the Veteran reported that during an inspection, his rifle was thrown back at him by his sergeant, hitting his nose.  There is no note of a scar on the Veteran's nose in connection with that examination.  At the July 2016 VA examination, however, the Veteran was found to have a scar on his nose measuring 3 by 0.1 centimeters.  

The scar on the Veteran's nose is consistent with his report of being hit on the nose with a rifle in service.  Moreover, a layperson is competent to provide testimony regarding factual matters of which he or she has first-hand knowledge, including reports of what occurred during service.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  However, the absence of note of a scar in July 2003, but the presence of one in July 2016, raises the possibility that the Veteran suffered an injury to his nose after July 2003.  

Nonetheless, resolving all doubt in favor of the Veteran, the Board finds that the scar on his nose substantiates that an injury occurred to the Veteran's nose during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Veteran has a current disability from an in-service injury, service connection for the scar is warranted and granted.  See 38 C.F.R. § 3.102.

Nose Injury, Allergic Rhinitis, and Sinus Disorder 

The Veteran contends that the hit in the nose during service caused a nose injury, which resulted in allergic rhinitis and a sinus disorder.  See September 2012 Statement in Support of Claim (VA Form 21-4138). 

The Veteran was admitted to a VA hospital in March 1979 with a diagnosis of bilateral nasal polyps.  See April 1979 Exchange of Beneficiary Information and Request for Administration and Adjudicative Action (VA Form 10-7131).  

A May 1987 VA treatment record shows the Veteran reported nasal congestion, a cold, and a non-productive cough for three months.  He was unable to breathe through his nose.  He reported having had nasal surgery five to seven years prior, but did not report an in-service nose injury.  The assessment was chronic nasal congestion, chronic non-productive cough, and cigarette smoker.  He was referred to an ear, nose, and throat (ENT) physician for consultation.  The May 1987 ENT examination shows that the nose was patent bilaterally and that the Veteran was without any significant nasal obstruction.  No intervention was indicated and the Veteran was to return as needed.

The Veteran filed a claim for VA compensation in November 1987 that did not include a claim for a nose injury.

A March 2001 history and physical performed prior to a surgery shows the Veteran had no complaints relating to his nose, sinuses, or allergies.  He was a 75 pack per year smoker who had quit smoking in July 2000.  On examination, his head, ears, nose, and throat were normal.  

In February 2003, the Veteran reported that he had had cold symptoms since December, with rhinorrhea, stuffy nose, and ear pain.  He had been coughing a lot in January and was treated for bronchitis.  The assessment was cold symptoms and treatment was to try a decongestant.

The Veteran was afforded a VA examination in July 2003.  He reported that during an inspection his rifle was thrown back to him by his sergeant, hitting his nose.  The Veteran had a history of nasal polyps since 1974, with surgery in 1974 as well.  He reported interference with breathing through the nose, hoarseness of the voice, and shortness of breath.  He denied any treatment.  His nose was normal on examination and x-rays also were normal.  The examiner found there was no pathology of the nose.

In March 2004, the Veteran reported that he sometimes got nasal congestion.  VA treatment records show the Veteran denied sinus disease in September 2005 and October 2009.  The first diagnosis of allergic rhinitis is in August 2011.  A June 2012 ENT consultation shows the Veteran reported recurrent nasal stuffiness.  Sinus x-rays revealed pansinusitis.  

At a July 2013 allergy and immunology consultation, the Veteran reported nasal symptoms for many years after surgery in 1962 due to polyps.  The nasal symptoms started after trauma to his nose during the Army.  The assessment was chronic rhinitis, but it was unclear whether it was allergic or not.  Paranasal computerized tomography (CT) imaging was requested to exclude anatomic defect after the trauma reported by the Veteran.

After allergy testing in November 2013, the Veteran was diagnosed as having pansinusitis with ostiomeatal complex obstruction and mild turbinate enlargement.  It was opined that the Veteran's chronic rhinosinusitis was likely non-allergic.  

The Veteran was afforded a VA examination in July 2016.  He reported a history of nasal congestion and runny nose.  The Veteran was diagnosed as having chronic sinusitis diagnosed in 2012.  May 2012 sinus x-rays and a November 2013 paranasal CT revealed pansinusitis.  The examiner opined that the Veteran's rhinitis, sinusitis, and alleged nose injury were less likely than not related to his service, including being hit in the nose during service.  The examiner's rationale was there was no objective evidence in the record of in-service nose injury, rhinitis, or sinusitis.  There also was no evidence of nasal septum deviation, but the Veteran did have a scar on his nose.  

The Board finds that the most probative evidence shows that the Veteran has no permanent nose injury or residual, other than a scar, relating to being hit in the nose during his military service.  The Board finds further that the Veteran's diagnosed rhinitis and sinusitis were not shown for several decades after service and are not otherwise etiologically related to his service, including as due to the in-service hit in the nose.  The Board notes that there is no diagnosis of nasal polyps since 1979; therefore, service connection for nasal polyps is not warranted because there is no diagnosis of polyps during the appeal period.  38 C.F.R. § 3.303.  

Although the Veteran has reported that he had surgery for nasal polyps as early as 1962, the contemporaneous evidence shows that the Veteran had surgery for nasal polyps in March 1979, almost 20 years after service, which is the earliest objective evidence of any nasal disorder.  May 1987 VA treatment records show the Veteran reported nasal congestion for three months; however, there was no diagnosis of rhinitis or sinusitis and no finding of an abnormal nose.  Similarly, no pathology of the nose was found at the July 2003 VA examination and x-rays were normal.

The first objective evidence of diagnosis of allergic rhinitis was not until August 2011, which is more than 50 years after separation from service.  This gap of 50-plus years without diagnosis or treatment of rhinitis or sinusitis weighs against a finding that these disorders are related to his service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  In addition, the Board notes that the Veteran did not file a claim for a nose injury when he filed a claim for compensation in November 1987, which indicates there were no effects of the in-service injury prior to that time.  

No treating provider or VA examiner has reported any anatomical defect of the nose or sinuses related to the in-service hit on the nose, or related the Veteran's rhinitis or sinusitis to his service.  As such, the record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the Veteran's hit in the nose during service with a permanent nose injury or otherwise relating his rhinitis or sinusitis to military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran is competent to report his symptoms of a nose injury, rhinitis, and sinusitis.  Although lay persons, such as the Veteran, are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), a nose disorder, rhinitis, and sinusitis can have many causes and the etiology falls outside the realm of common knowledge of a lay person, as they involve a complex medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship that requires medical testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Consequently, the Board finds that the Veteran is not competent to diagnose the onset or etiological cause of residuals of a nose injury, rhinitis, or sinusitis.  

In sum, without some competent, persuasive evidence of a link between a current disability and some incident in service, entitlement to service connection must be denied.  In the present case, there is no medical evidence that the Veteran has a permanent nose injury as a result of being hit during service, other than the now service-connected scar.  As service connection is not in effect for a nose injury, service connection cannot be granted for rhinitis or sinusitis as secondary to a nose injury.  See 38 C.F.R. § 3.310.  With respect to service connection for rhinitis or sinusitis on a direct basis, they were not diagnosed until many decades after service and there is no positive medical nexus opinion relating them to the Veteran's military service.  Thus, after careful consideration of the lay and medical evidence of record, the Board finds that the most competent and probative evidence fails to show the Veteran has a permanent nose injury as a result of being hit in the nose during service or to link any diagnosed rhinitis or sinusitis to the Veteran's military service.  Accordingly, service connection is not warranted.  See 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the Veteran's claims of service connection for a nose injury, rhinitis, and sinusitis, the benefit-of-the-doubt doctrine is therefore not for application and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Depressive Disorder

The Veteran contends that his depression is a consequence of being hit in the face by a gun thrown to him by his platoon sergeant, who the Veteran believes was racist.  See September 2012 VA Form 21-4138. 

A December 2011 VA primary care treatment record contains the first reference to a history of depression, without discussion of the Veteran's symptoms or etiology.  

A June 2012 psychiatric consultation provides that the Veteran reported he was frustrated by chronic noise in his head.  The Axis I diagnosis was depressive disorder, not otherwise specified (NOS).  

In May 2013, the Veteran reported frequent episodes of forgetfulness, but denied feeling depressed.  His Axis I diagnoses were depressive disorder NOS and rule out dementia.  Thereafter, treatment records show the Veteran continued to present with cognitive decline, but generally not depression.  The exceptions were that in February 2014, the Veteran reported he was sad because he learned his girlfriend was married.  In June 2014, he reported financial problems and being lonely.  VA psychiatric treatment records are silent for any note of a nose injury.

At his July 2016 VA examination, the Veteran reported that he was hit with a rifle by his sergeant, which could have been an accident, but he knew "well that they hated Puerto Ricans."  The examiner diagnosed unspecified neurocognitive disorder with depressive features.  The examiner stated that he could not provide the requested opinion regarding whether the Veteran's depressive disorder had its origin in service or was in any way related to his service because the examination was negative for a depressive disorder.  The examiner stated that it was worth mentioning that there was no evidence of impairment until psychiatric intervention occurred in 2012 and the identified stressors were mostly documented as "none."

As discussed above, the Board has denied service connection for a nose injury.  Therefore, given that service connection is not in effect for a nose injury, there is no legal basis for granting service connection for a depressive disorder as secondary to a nose injury.  See 38 C.F.R. § 3.310(a).  Nonetheless, the Veteran may still pursue direct service connection by showing it is at least as likely as not that his depressive disorder was caused by his service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  However, in the present case, the Board finds the most competent and probative evidence indicates that a depressive disorder was not shown for many decades after service, and that any diagnosed depressive disorder is not related to the Veteran's service.  

The first objective evidence of depression was not until December 2011, more than 50 years after service.  This gap of 50-plus years without diagnosis or treatment of any mental disorder weighs against a finding that a mental disorder is related to military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, during the course of VA treatment, the Veteran did not relate his depression to his service.  Rather, he related his depression to frustration with noise in his head, his girlfriend being married, financial problems, and loneliness.  "Statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness."  See White v. Illinois, 502 U.S. 346, 356 (1992).  In addition, the record is devoid of a positive nexus opinion that relates the Veteran's depressive disorder to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In sum, the most probative evidence shows that the Veteran's depressive disorder is not related to his service.  

Although the Veteran has related his depressive disorder to service, it would take medical expertise to say that it is due to specific causes.  The Veteran is a layperson and is not qualified to render such opinions.  See 38 C.F.R. § 3.159(a).  Unlike disabilities that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disorder is not readily apparent to lay observation; therefore, psychiatric diagnoses are generally the province of medical professionals.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Thus, the Board finds the Veteran is not competent to diagnose the onset or cause of his depressive disorder or any other mental disorder.  

As the Veteran's depressive disorder was not shown until many decades after separation from service and has not been related to his service, service connection for a depressive disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

IV.  TDIU

VA will grant a TDIU when the evidence shows that a veteran is unable to secure or follow a substantially-gainful occupation consistent with the veteran's education and occupational experience, by reason of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when service connection is in effect for one disability rated as 60 percent or more, or when there are two or more service-connected disabilities with at least one disability rated as 40 percent or more, such that there is a combined rating of at least 70 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The record must also show that the service-connected disability or disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially-gainful occupation.  38 C.F.R. §§ 3.340, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, service connection has not been in effect for any disability other than the now service-connected scar.  The Board acknowledges that the RO has not been given the opportunity to rate the Veteran's scar; however, given the rating criteria for scars and the characteristics of the Veteran's scar, the Board finds that it is not plausible that the Veteran will satisfy the schedule requirements for a TDIU.  38 C.F.R. § 4.16(a). 

Although the schedular criteria for a TDIU are not met, it is the policy of VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating criteria enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  In such a case, the RO refers the claim to the Director of the Compensation Service for extraschedular consideration.

Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a TDIU on an extraschedular basis.  See Van Hoose, 4 Vet. App. at 363.  However, as will be discussed below, the evidence does not show that the Veteran is unemployable due to his service-connected disability.  As such, the Board finds that referral on an extraschedular basis for a TDIU is not warranted in the present case.

As noted above, the scar on the Veteran's nose was measured at the July 2016 VA examination as measuring 3 by 0.1 centimeters.  It was not painful or unstable with frequent loss of covering of the skin.  There was no abnormal pigmentation or texture of the scar.  There also was no gross distortion, asymmetry of facial features, or visible or palpable tissue loss associated with the scar.  The examiner found that the scar did not result in limitation of function or impact the Veteran's ability to work.  

After careful consideration of the evidence set forth above, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's service-connected scar does not prevent him from securing and following substantially-gainful employment.  The scar is very small, does not result in gross disfigurement or limitation of function, and does not impact the Veteran's ability to work.  Consequently, the Veteran's claim for a TDIU must be denied.  

 As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has found that the Veteran's service-connected disability does not prevent him from performing the acts required in securing and following a substantially-gainful occupation, referral on an extraschedular basis for a TDIU is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a nose injury is reopened, and the claim is granted to this extent only.  

Entitlement to service connection for a nasal scar is granted.

Entitlement to service connection for a nose injury is denied.

Entitlement to service connection for allergic rhinitis, to include nasal polyps, is denied.

Entitlement to service connection for a sinus disorder is denied.

Entitlement to service connection for major depressive disorder is denied.

Entitlement to a TDIU is denied.




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


